Citation Nr: 1703157	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-09 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right elbow disability, to include as secondary to a right hand disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right hand disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, June 2012, May 2014, and October 2015, the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's right hand disability, including Dupuytren's contracture, permanent partial flexion of the right little finger, Boutonnière deformity of the small finger (central slip injury), and right hand arthritis, did not have its onset during active military service.

2.  The Veteran's right elbow disability, including lateral epicondylitis and an olecranon spur, did not have its onset during active military service and is not proximately due to or aggravated by his right hand disability.

3.  The Veteran's right shoulder disability, including localized osteoarthritis, rotator cuff tendinopathy and tendinitis, rotator cuff tear and repair, and degenerative arthrosis of the AC joint, did not have its onset during active military service and is not proximately due to or aggravated by his right hand disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right elbow disability including as due to a service-connected disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a right shoulder disability including as due to a service-connected disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board acknowledges that this case has been the subject of four different remands, which instructed the RO to obtain the Veteran's medical treatment records, conduct an adequate VA examination that also analyzed secondary service connection and aggravation, and consider the Veteran's lay statements.  

There was substantial compliance with the Board's remands.  The Veteran's claim for a right hand disability was reopened.  VA obtained the Veteran's treatment records, including the May 2012 treatment record specified in the October 2015 remand.  

The Veteran received VA examinations in March 1996, September 2011, and June 2012.  More recently, VA provided an April 2016 VA examination and a May 2016 addendum opinion.  The examiner who provided the addendum opinion reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and offered a definite opinion with a detailed rationale.  The May 2016 addendum opinion cures any deficiencies in the earlier VA examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection Principles

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); 

Evidence of continuity of symptomatology from the time of service until the present can establish a claim for service connection in the absence of a medical nexus; however, the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Right Hand Disability Claim

The Veteran filed his initial claim for service connection for a right hand disability in October 1983.  In that claim, the Veteran stated that he injured and dislocated the fingers of his right hand in 1977.  

As a result of the Veteran's claim, the Veteran was service connected for scarring on his right thumb.  The scarring was the result of a laceration in June 1978 that required sutures.  An entry in the Veteran's service treatment records noted that the Veteran was opening a box with a knife when his hand slipped into the blade.  The records also indicated that his hand was healing well and that the sutures were removed one week after the incident.  An August 1978 separation examination noted scarring on the Veteran's thumb, but noted no other issues affecting his right hand.  

Post service, a September 1988 x-ray revealed no evidence of acute fractures or subluxations in the Veteran's right hand.  However, the physician noted several bony fragments within the anterior aspect of the PIP joint of the fifth digit probably related to an old fracture.  

After the Veteran requested an increased rating for his scarring, he underwent a November 1988 VA medical examination of his right hand.  The examiner noted the Veteran's complaints of pain in his right hand and diagnosed him with Dupuytren's contracture of the fifth digit.  The examiner also diagnosed the Veteran with a Boutonnière deformity of his right fifth finger since 1977, secondary to a remote tendon injury.  Furthermore, the examiner diagnosed degenerative joint disease of the right hand.  The examiner noted the Veteran's profession of a cement finisher, which had led to several injuries to his right hand.

In a September 1995 statement, the Veteran stated that he first broke his hand in 1976 while in service.  In a January 1996 x-ray of his hand, the physician noted a moderate flexion deformity of the proximal interphalangeal joint of the little finger probably secondary to ligamental or capsular involvement.  The hand and wrist were otherwise unrevealing.  

During a March 1996 VA examination of his right hand, the Veteran reported that he had injured his right hand while working in the shipyard while on active duty.  He complained of constant pain in the thumb, index, and little finger of his right hand that had been present and constant since the injury.  The examiner diagnosed the Veteran with a permanent partial flexion of his right little finger at the distal interphalangeal joint.  

In June 2007, the Veteran provided a buddy statement from H.J.  H.J. recalled that during 1976, he was playing basketball with the Veteran and witnessed him falling.  Specifically, H.J. stated that from the way the Veteran's fingers were bent back, he thought that the Veteran hurt his hand badly.  

In September 2011, during a VA examination of the Veteran's right hand, the examiner diagnosed the Veteran with a resolved laceration and Boutonnière deformity.  After citing the Veteran's work as a cement finisher, the examiner opined that it was less likely than not that his right hand disability was caused by or as a result of an injury while in service.  The examiner noted that other than the Veteran's thumb laceration while in service, there were no other hand conditions of a chronic nature and no hand problems detected on the separation examination.  The examiner stated that it was only in 1996 that mention was made of the Veteran having a flexion contracture of the right fifth digit.  A laceration of the right thumb would not give rise directly or indirectly to any hand disorder, especially a right fifth digit flexion contracture.  It was more likely that the Veteran injured his right hand and developed the flexion contracture while working in the civilian sector.

The Veteran underwent another VA examination in June 2012 and was diagnosed with Boutonnière deformity right small finger (central slip injury).  The examiner noted the Veteran's reports of an injury to his right hand while playing basketball in service.  The Veteran reported that the pain never resolved and that he now had constant pain in the whole hand.  As the Veteran's central slip injury of the right small finger was not noted on the exit examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In May 2014, the Veteran underwent a VA examination that was conducted by the same examiner who conducted the June 2012 examination.  The examiner was instructed to consider the Veteran's lay statements and discuss the September 1988 x-ray that revealed several bony fragments.  The examiner stated that aside from the Veteran's deformity of his right fifth digit, he had a normal hand.  The examiner stated that he paid particular attention to the Veteran's statements, service treatment records, and post-service complaints.  The examiner reviewed a June 2012 x-ray and noted degenerative arthritis.  The examiner noted that the degenerative changes were incredibly subtle at best and diffuse and likely age related rather than post traumatic.  The examiner stated that was no evidence that the Veteran's current subjective right hand complaint was service connected given he had no objective physical examination or radiographic findings that correlated with his clinical complaint.  He had a normal physical examination aside from the fifth digit deformity, which per the exit examination must have occurred after discharge, and therefore was likely not caused or aggravated by his military service.

In April 2016, the Veteran underwent a VA examination conducted by the same examiner who conducted the two previous examinations.  After being asked whether the Veteran's right small finger condition was due to his right hand degenerative joint disease, the examiner opined that there was no medical nexus between a central slip injury and mild diffuse arthritis in the hand.  

In May 2016, a different examiner completed an addendum medical opinion.  The examiner opined that the Veteran's diagnosed deformity of the right fifth digit and/or right hand degenerative changes were less likely than not related to active service.  The examiner noted that service records do not demonstrate that the Veteran sustained a significant injury to his right hand that was documented to be persistent while on active duty.  Additionally, the examiner noted that while the Veteran may have sustained an injury to his right hand in 1977, the evidence of record demonstrates that it was most likely a mild injury.  No lasting complications would be expected of a minor injury which resolved and had no residuals.  Consequently, it was not likely that complications would be expected to resurface later in life.  Although the Veteran developed degenerative changes and Dupuytren's contracture, this happened some ten years after he left the military.  The long length of time would sever the likelihood of a causal relationship with military service.  The arthritic changes would likely be related to the cumulative effect of the wear and tear process over so many years rather than the events in service. Additionally, Dupuytren's contracture was not known to result from hand injuries.  

Based on the foregoing evidence, the Board finds that service connection for a right hand disability is not warranted.

In this case, the Board notes that the Veteran has been diagnosed with Dupuytren's contracture, permanent partial flexion of the right little finger, Boutonnière deformity of the small finger (central slip injury), and right hand arthritis.  Thus, the first element of service connection has been met.

The Veteran has alleged right hand/finger injuries in service, and submitted a buddy statement regarding a hand injury.  Also, the Veteran suffered a thumb laceration in service, which is confirmed by his service treatment records.  The Veteran also alleged a hand injury while working in the shipyard.  


With respect to the Veteran's right hand arthritis, the Board notes that the first indication of arthritis is shown in the record until ten years after military service in November 1988.  Thus, service connection cannot be awarded on a presumptive basis.  See 38  C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for arthritis can be established by demonstrating continuity of symptomatology since arthritis is one of the conditions included in 38 C.F.R. § 3.309(a).  Although the Veteran has generally indicated that he has had constant problems in the right hand/fingers since injuring them in service, the Board finds these statements to be less credible than other evidence of record which refutes this contention.  Initially, the Board notes that although the Veteran is competent to attest to having pain in his right hand and fingers, he is not competent to attribute those symptoms to a diagnosis of arthritis.  Moreover, at the Veteran's discharge examination in 1978, the examiner noted that all areas were reviewed and no acute problems were noted.  This is inconsistent with the Veteran's allegations on ongoing issues with the right hand and fingers since injury in service.  

More importantly, the May 2014 examiner explained that the degenerative changes in multiple joints of the Veteran's right hand were subtle and diffuse, thereby making them likely age-related rather than post-traumatic.  A similar opinion was posited in the May 2016 addendum medical opinion where the examiner opined that it was more likely that the arthritic changers in the Veteran's right hand were related to the cumulative effect of the wear and tear process rather than any modest injuries in service. The Board finds the May 2014 and May 2016 VA examiners' explanations that the Veteran's current arthritis is not related to any injury in service but is likely age-related (from cumulative wear and tear) due to its subtle and diffuse nature to be more probative evidence in this case than the Veteran's statements of continuity of symptomatology.  Thus, the Board finds that the examiners' opinions are the most probative evidence in this case regarding nexus to service respecting the diagnosis of arthritis.  As such, the Board finds that entitlement to service connection for current arthritis of the right hand and fingers to not be warranted.


With regards to the Dupuytren's contracture, the Board finds that the evidence of record does not support a finding of service connection.  Although the Board acknowledges that the Veteran injured his right hand in service, there is no evidence that these in-service injuries led to the Veteran's current conditions.  The May 2016 examiner noted that Dupuytren's contracture is a hand deformity of an unknown etiology; however, it is not known to result from hand injuries.  Furthermore, as noted by the examiner, the long length of time between active service and the diagnosis of the condition would sever the likelihood of a causal relationship with military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

With regards to the permanent partial flexion of the right little finger and Boutonnière deformity of the small finger (central slip injury), the Board finds that the evidence of record does not support a finding of service connection.  The Board acknowledges that during the Veteran's diagnosis of a Boutonnière deformity in November 1988, the examiner referenced the year of 1977.  However, there is no evidence dating that disability back to this time period.  As stated by the May 2016 examiner, the medical evidence demonstrates that the Veteran's in-service injuries were mild with no lasting complications.  After military service, the Veteran worked as a cement finisher and suffered several injuries to his right hand in that position.  During the Veteran's separation examination in 1978, the physician precisely measured the Veteran's scar on his right thumb; however no deformity of the right hand was noted.  The Board finds this evidence to be more probative than a date provided with no explanation that appears to either be a typographical error or a statement transcribed by the medical provider based solely on the Veteran's reported history.  

Accordingly, the Board finds that the claim for a right hand disability, to include Dupuytren's contracture, permanent partial flexion of the right little finger, Boutonnière deformity of the small finger (central slip injury), and right hand arthritis, must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

IV.  Right Elbow Disability Claim

In January 2007, the Veteran applied for service connection for a right elbow disability secondary to his right hand disability.  In November 2006, the Veteran was diagnosed with right lateral epicondylitis.  In February 2007, the Veteran reported that his elbow had become painful about six months prior due to an unknown injury.  The physical therapist noted that the Veteran worked in a position that requires a lot of repetitive motion with his upper extremities.  VA also obtained the Veteran's records from the Social Security Administration (SSA).  In an SSA questionnaire, the Veteran noted that his job duties required him to get items off of shelves, stock shelves, and bag items.

In September 2011, the Veteran underwent a VA medical examination of his right elbow.  The examiner diagnosed the Veteran with epicondylitis.  The examiner opined that the Veteran's claim of a right elbow condition was less likely than not caused by or as a result of his right hand disability.  The examiner stated that such a condition would not arise either from a right thumb laceration or a flexion contracture of the right fifth digit.  Lateral epicondylitis, tennis elbow, is an overuse injury.  For work-related lateral epicondylitis, a systematic review identified 3 risk factors: handling tools heavier than 1 kg, handling loads heaving than 20kg at least 10 times per day, and repetitive movements for more than 2 hours per day.  Considering that the Veteran's occupational endeavors included that of a cement finisher and working as a clerk at a national retailer, his work-related activities would have resulted in his epicondylitis.  The examiner also stated that the right hand disorder had not aggravated or accelerated his right elbow disorders beyond their natural progression.

The Veteran underwent another VA examination in June 2012.  The examiner noted a normal examination of the right elbow.  The Veteran denied an injury to his right elbow during service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no known elbow injury in service and the right hand condition would not cause a compensatory elbow pathology.

In a May 2014 VA examination, conducted by the same examiner who conducted the June 2012 examination, the examiner concluded that as the Veteran's right hand disability was not service connected, there was no possible nexus between his claimed subjective hand complaint and secondary right elbow pathology.

In April 2016, the Veteran underwent a VA examination, which was accompanied by a May 2016 addendum opinion by a different examiner.  The addendum opinion noted that the Veteran's June 15, 2012 right elbow x-ray revealed an olecranon spur.  Bone spurs, which may arise from degenerative changes affecting a joint, can be caused by routine wear and tear or traumatic injuries.  The examiner further explained that the Veteran's epicondylitis was an overuse injury and that there was no mention in the literature that a right hand disability such as what the Veteran had would adversely affect the right elbow so as to result in the Veteran's elbow conditions.  

Based on the foregoing evidence, the Board finds that service connection for a right elbow disability is not warranted.  There is no competent evidence relating the Veteran's elbow disability to military service.  In fact, the Veteran himself denied any injury to the right elbow in service and the 2011 VA examiner attributed the Veteran's current elbow disability to his post-military occupation.  Importantly, the medical opinions of record all weigh against a finding of a relationship between any right elbow disability and the Veteran's military service.  To the extent the Veteran has claimed his right elbow disability is secondary to a right hand disability, as service connection for a right hand disability is denied in this decision, the secondary service connection claim must fail.

V.  Right Shoulder Disability Claim

In January 2007, the Veteran applied for service connection for a right shoulder disability secondary to his right hand disability.  In November 2006, the Veteran was diagnosed with right rotator cuff tendinitis of the shoulder.  In January 2007, the Veteran's shoulder pain was determined by a treating medical provider to be related to his work at a national retailer.  In an SSA questionnaire, the Veteran noted that his job duties required him to get items off of shelves, stock shelves, and bag items.

In September 2007, the Veteran underwent a shoulder MRI.  The MRI revealed a complete rotator cuff tear, minimal fraying of the superior labrum likely related to degenerative change, and degenerative arthrosis of the AC joint.  In September 2011, the Veteran underwent a VA medical examination of his right shoulder.  The examiner diagnosed the Veteran with localized osteoarthritis and a rotator cuff tear.  The examiner opined that the Veteran's right shoulder conditions were less likely than not caused by or as a result of his right hand disability.  Such conditions would not arise either from a right thumb laceration or a flexion contracture of the right fifth digit.  A rotator cuff tear may result from an injury to the shoulder, such as a fracture or dislocation.  Rotator cuff tears may result from a person's occupation; construction workers, painters, or others who do repetitive overhand work may be more at risk.  There is no mention of any association between a thumb laceration or flexion contracture of a hand digit and the presentation of a rotator cuff tear according to the medical literature.  Considering the Veteran's occupational endeavors, his work related activities would have resulted in his aforementioned shoulder conditions.

The Veteran underwent another VA examination in June 2012.  The examiner noted the Veteran's diagnosis of rotator cuff tendinopathy.  The Veteran denied an injury to his right shoulder in service, but stated that the developed right shoulder pain in the last few years due to compensating for his right hand condition.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no shoulder injury in service and the right hand condition, central slip injury, would not cause a compensatory shoulder pathology.

In May 2014, the Veteran underwent another VA examination that was conducted by the examiner who conducted the June 2012 examination.  Given that he found that the Veteran's right hand disability was not service connected, the examiner stated that he saw no possible nexus between the Veteran's hand complaint and secondary right shoulder pathology.

In April 2016, the Veteran underwent a VA examination.  In May 2016, a different examiner completed an addendum medical opinion.  In the addendum opinion, the examiner posited that the Veteran's right shoulder disability was less likely than not proximately due to or the result of his right hand disability.  The examiner noted that most rotator cuff tears were largely caused by the normal wear and tear that goes along with aging.  There is no mention in the literature that a right hand disability such as what the Veteran had would adversely affect the right shoulder so as to result in the Veteran's shoulder conditions.  

Based on the foregoing evidence, the Board finds that service connection for a right shoulder disability is not warranted.  There is no competent evidence relating the Veteran's right shoulder disability to military service.  In fact, the Veteran himself denied a right shoulder injury in service and the medical opinions of record all weigh against a finding of a relationship between any right shoulder disability and the Veteran's military service.  To the extent the Veteran has claimed his right shoulder disability is secondary to a right hand disability, as service connection for a right hand disability is denied in this decision, the secondary service connection claim must fail.


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


